Case 19-20079-tnw         Doc 26     Filed 04/16/19 Entered 04/16/19 13:43:24               Desc Main
                                     Document      Page 1 of 2

                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                               COVINGTON DIVISION

IN RE:
JOHN J. SCHLARMAN, V
DEBTOR(S)                                                               CASE NO. 19-20079

                              TRUSTEE’S REPORT AND
                        RECOMMENDATION AS TO CONFIRMATION

Confirmation: NOT RECOMMENDED.

        1.      The trustee requests that the debtor provide a copy of the recorded deed for the

real property located at 30 Lakeview Drive, Williamstown, KY.

        2.      Plan payments are 1.54 months past due for a total delinquency of $539.02. The

debtor’s next plan payment, in the amount of $350.36, is due on April 24, 2019.

        3.      The plan is not feasible. PennyMac Loan Services, LLC has filed proof of claim

5-1 for mortgage arrearages in an amount higher than estimated. Appropriate action must be

taken to address the claim, such as by amending the plan, filing an objection to the proof of claim

of the creditor, or filing an appropriate motion.

        4.      Portfolio Recovery Associates and Toyota Motor Credit Corporation have filed

proofs of claim as secured, and they were not specifically addressed in the plan. By default, the

claims are treated as secured in full with interest at prime + 2. Appropriate action must be taken

to address the treatment of these claims, such as by amending the plan, filing an objection to the

proofs of claim of the creditors, or filing an appropriate motion.

        5.      The trustee requests copies of the debtor’s 2018 federal and state tax returns.

Section 1308(a) requires the debtor to file with the tax authorities all tax returns for all tax

periods ending during the four years before the date of the petition. The plan cannot be

confirmed until these tax returns are filed. 11 U.S.C. § 1325(a)(9). A case may be dismissed for

not timely filing the returns. § 1307(e). If all required tax returns are not filed by the date first
Case 19-20079-tnw        Doc 26     Filed 04/16/19 Entered 04/16/19 13:43:24             Desc Main
                                    Document      Page 2 of 2

set for the meeting of creditors, the trustee may hold open the meeting to allow additional time to

file the return. § 1308(b)(1). Returns for 2018 must be filed by the later of April 15, 2019 or 60

days after the date first scheduled for the 341 meeting. The trustee’s deadline for filing the tax

returns is not changed by any extension of time granted by the IRS for filing the returns. The

trustee will file a motion to dismiss the case after the expiration of the preceding deadline in the

absence of evidence – an amended proof of claim or an affidavit of the debtor – that all required

tax returns are filed.

        6.      The trustee estimates a pool of approximately $48,800.00, is required to present a

confirmable plan based on the scheduled and filed claims.


                                              Beverly M. Burden, Chapter 13 Trustee

                                                By: /s/Beverly M. Burden
                                                    Beverly M. Burden,
                                                    Chapter 13 Trustee
                                                    Ky Bar ID: 09330
                                                    P.O. Box 2204
                                                    Lexington, KY 40588-2204
                                                    (859) 233-1527
                                                    notices@ch13edky.com


                                  CERTIFICATE OF SERVICE

        The foregoing was served via ECF on C. Ed Massey, Esq. on April 16, 2019.

                                              Beverly M. Burden, Chapter 13 Trustee

                                              By:     /s/Beverly M. Burden
                                                      Beverly M. Burden,
                                                      Chapter 13 Trustee




                                                  2
